HonorableChas. A. Tosoh
Comty Auditor
RecordsBuilding
Dallas,Texas

Dear Mr. Tosch!                     opinionlie.o-6276
                                    Rer Effectivedate of the conetitutional
                                        amendmeet rkmntly adoptea, and the
                                        necessityfor en enablingact,

          We beg to aoknowledgereoeiptof your letterrequestingLLPopinion
fran this departmentupon the above captionedsubjectmatters a8 follows:

             "At the generalelectionBovember7th the amendment
         to Section p of &tide 8 of the Constitution,as proposed
         in House Joint ResolutionHo, 18,. passedby the 48th Legis-
         Isture,appearato have been adaptedby a majority of the
         votes cast tberem, and queetlonhae arisen (a) As to when
         saia amndmsnt will beocme effective,tib (b) Uhetberor not
         an EnablingAat of the Legislaturela necessaryto set up
         the maohinsryfor puttingthe emerdmnt in effect In the
         respectivecountiesasairingto avail t?xm3elvesof the
         privilegesof the miendnmnt.a

         ArticleXVII, Section 1, of the Conatitntion,with respeotto the
mode of amerraing
                the Constitution, providesthat!
             *. . . It ehallbe the aaty of the never81returning
         officersof ma election,to open a poll for, ma make
         returnsto the Secretaryof State, of the nmber of legal
         v0tee cast at said electionfor ana winat said amendment;
         and if more than one be proposed,then the number of votes
         cast for and age&et each of them; an& if it shall appear
         from said return,that a majorityof the vote8 cast have
         been aast in favor of eny amendment,the said emmQment 80
         receivinga majorityof the votes cast ahr;ll~~~~~*~WXt
         of~thi.m‘0a@$tuticm,  amI proaleuaation
                                               shall be made by the
         Govenmr thatiof."

         Artitde3034 of the Revi8edcivil   Statutes ie (LBfollmmr
                                                                 ’   -



HonorableChas. A. Tosoh, page 2 (O-&78)



             "On thefiite~thbayaftartbeo~ati~,         tkeQayof
         electionexcluded, aad not before,the Wont&&of       Btate
         in the presenceof the Governorcmb Attarne~@emnl, or
         in case of vaoaney in either of said offiew,. wr of in-
         abilityor failureof eitherof eaid offleon te sot, then
         in the presenceof either one of thap, ehallogen -a count
         the retmma of the election.*

          This Articleaa a eequeneeof Article3033,faanlehes
                                                          the amwer
to your firet queetim.

          The effective&ate of the awndment if oarried6oee not bepend
                   proolamation,Thie was aetezminedby Judge Will~s~n of
upon the Govellaor'a
the Court of CriminalAppeals,whereinhe said%

             'our ocmdruotion Of this provieioll ie that it xe the
         ascertainedmajorityof the vote of the peoplei01 not the
         proola&sU of the Governor,which girti ioroo,raiL    effect
         to the mendment, e . . We are of the,epirptort;therefore,
                      aa the eleoticmreturnawem 0auraBw&,
         that 88 80011.                                       an& it
         was aeoertalnedthat a urjorityof the vet4r cast were in
         favor of the amendment,itbeoeam a part of the Con@titn-
         ticm, and was In fullforce and effeotfrm &at date.“ --
         Wilacm v. The Slate, 15 Tex. Ct. Appsr Rep, 150.

          JuQeUllleon~e opinicmwae eitedwith appxwti ia~xas Water&
Ga@ Co. v. City of Cleburne,21S.Y. 393.

         Your seeon& questicminvolvesa cowtxuutimm 6flLJ.R. Ho. I.8pro-
posing the amendment.

         H.J.B.BO. 3.8fe 88 folkuer

             'seetiom1. %at Seation9 of Article 8 of the
         Coaaatitutimof the State of Tsus, be EO e&end04that
         the wane wil2 hereafterread aa follow8

                 * 'Swtion 9. The State tax csproperty,
             excluafveof the tax neceeearyto w    *a pabllo
             debt, end of the taxes providedfor the benefit
             of the public free aohoole,ehallnever ameed
             thfrty-five(35) cents on the we hum&we& dnllars
             whation; and no oownty,oitr or taun 8hblLlevy
             mom than.twenty-five(25) 0ents for oity or
             oountyparposes,end not arosedingfifteen(15)‘
             oents for roaae and bridgee,arril
                                             not exobeding
             fifteen (~)oente to pay ju+ewe,oathe ~ehun-
HonorableChas. A. Tomb, page 3 (0-627’3)



             &ed dollarsvaluation,exoeptfor tke.,&~~~~&t       of
             debts 3mmrred prior to the adoptlcn~.of    fhe Amend-
             ment Septemiber   25, 1883; cprbfor the.ereetlcm of
             pnbliobulldIng, etreet.s,     mwerm, watmworbs and
             other pemaanentirppnnnmente,     not -to~exossdtwenty-
             five (25) oents on the one hundreddouM        mAaa-
             tion, in any one pees, and exemptau ln In thin
             Conatitntian~othemriee~provldedt    proMed~,homrer,
             that the aaalBniannrncourt.inroy:~oQlJu~~w~       re-
             allooatethe foregolngoatmtytaxerby ahenging
             the rates providedfor any af the f0rug0lngpm-
             pose8 by either. lnoreau~ or. deoreuing the fame,
             but in no event shalLt2m total oi rU.,~forego~
             county taxee exoeed el@tJ (80) oentn aa,the cm0
             hundrea dollaramJ.nation,In q Qle yearJ pro-
             vided further,that b&ore the eaid~Qcmtlrionere
             Court my make euah re-allooati0nc.:~,.oh~e In
             aaia oountytmes that,thetaame      nhallbr ru~tted.
             to the qnaiifieapropertytax wiry ~rotezvof
             amh oomty at a generalor speoi~lrlsotion,and
             ehall be approvedby a majority,ofthe qued.iil~b~
             prop¶rtytax pByln& rotErB,~votjgg.h euoh BlBotl~j
             anb, poriaed further,     3h~t if e+d whun ewh M-
             alboaticms and ah-6        in the aiOrW*id 00rmtq
             twee have been appromd by the qt~llz,be4     property
             tax pegins vat~rn of MJ ommty, u ,horeb pm~ldnb,
             euah re4lloo8tfaM     ,ti  ah-r    uhal romafn is
             forae and effeot for a period of osx (6):y&~~ frm
             the date of the eleoticmat whioh the ICED,shall be
             approvea,unleslrthe mme again shalLban been          ‘~
             ohmagedby a majorityrote oi fhe quallfiorb. pro~~rtf
             tax paylug Toter9 of suoh oouutg,   rot~'m    the
             propoeitlon,sPter enbmlnalorr by fAm Ocmlrelonera
             Court at a generalor epeolalebotian ior’tkatpur-
             poet aa the ~egi~lst~~ mfby8ai0 ~nthsrrzu0    an ab-
             ditlonalcumual ad vdlorcaatax to be loviedand ool-
             leoted for the f’nrther malntan~~e OS %ho pub110
             roads; protidaa,  that B msjarit7  0f thy a\arluiua
             proprty  iax gcyw     Yatnre of thu 00ludy TatbAg rrt
             an eleotlonto be held for that.pnrpwr &all vote
             euoh tax, not im exoeed fifteen (53) oentm cp the
             oue hundred dallmm ratitlon oi the poQorty
             subjeotto tsxatienin rnoh oounw~ && th*
             Legislaturemay paw load lawn for t&3 abintenanoe
             of the publio roada aa6 hiehwaya,witboot the looal
             notice requiredfor epeaialor local.kwr. TM6
             aeotlcmehallnot be oonatruedaa o UmltMloxk of
                                                                                    -   -.._




                        page 4 (O-6278)
Haoreble Chaa. A. Toosoh,



                powers delegatedto counties,eftlee or tihls
                by any other sectianor sectionsof.%ie Ccm-
                etitution.'"

          You are respectfullyadvised*at it is the opinionof this depart-
ment the foregoingsmendmentis self-executing, and there is no necessityfor
an enablingact by the Legielatureto put it into effectaccordingto ite tenus.

         The mended aec$.i,on
                            itselfspecificallysets forth the method for
making the amendmenteffectiveIn the followinglanguage:
               I,
                . . .j provideaWther, that before the said Com-
           missionerdCourt may make auch.re-allocationsend changes
           in said oounty,t+es'thatthe same &all be submittedto
           the qualifiedpropertytax paying voters of such county
           at a gene+ c'rspecialelwtior.l,,and shall be approved
           by e. majority   of,&e   qu&lified,propertg     tax   paying   voters,
           voting in such e&ection;,sn&, providedFurther,that if
           and.when swhre-alJ.ooationsaa Ghangee,$nthe aforesaid
           count? +axeuhave.,peen approvedby the qualifiedproperty
           tax payingvoters of eny ootity,as herein provided,such
           re-allocatfontland changesshall remain in force and effect
           for a period of six (6) years from the date of the election
           antwhich the same shall be approved,uuLeeathe same again
           shall have been changedby a maj-prity vote of the qualifies
           propertytax payir+g votera of such county,voting on the
           proposition,after submissionby the CammissionersCourt at
           a general0.:specialelectionfor that purpose; . . ."

          Therq is e,prwiaim t%e,t ,tb*Legislaturemay also authorizean aadi-
tional ad valoremtax be leviedand coLlected?or the'fur+&ermaintenanceof the
public roads,but this is beyond the matter :ou inquireabout.

                                                         Yours very truly

                                                   ATlW.XEYGIlXERALOFTEXAS


                                                   BY
                                                            Oeie Speer
                                                             Aesiatant
os:mr:jm

APPROVED BOV 21,    1944

  /e/Carlo8C. Ashley                                  APPRiNED
                                                   OpinionCommittee
FlRSTASSIS!EMT                                        BY m
AlTORNEYGENEBAL                                          Chairman